DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites the limitation "the brain activation" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the average brain response" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the perceived intensity" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the affective dimension" in lines16-17.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the descriptor rating scores" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
 	Claims 2-10 and 14-18 are also rejected based on their dependency of the defected parent claim 1 above

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warr, US 2012/0220857.
 	Regarding claim 1, Warr discloses a method for determining at least two brain activation patterns related to at least two elicited feelings for a group of subjects smelling odorants (Abstract; para 0024 and 0055; a method of identifying a fragrance sample using functional Magnetic Resonance Imaging to assess the ability of said fragrance sample to elicit a reward through the dopaminergic pathway), said method comprising the following steps: 
 	(i) Providing at least two odorants (para 0024, 0056, and 0058; a control odour and a fragrance sample); 
 	(ii) Submitting a group of subjects to at least two odorants, each in turn, in a MRI scanner (para 0024, 0055-0059, and 0071-0072; submitting a group of subjects to an fMRI test during which each subject smells a control odour and a test fragrance sample; fMRI scanner); 
 	(iii) Performing functional Magnetic Resonance Imaging (fMRI) of the brain of each subject smelling each odorant in turn to determine the brain activation to each odorant for each subject (para 0024 and 0055-0059; capturing fMRI brain scans of each subject smelling the control odour and the test fragrance sample so as to detect the brain activity of each subject), 
 	(iv) Optionally, reiterating step (iii) and identifying the average brain response to each odorant (para 0024 and 0059; averaging the brain activity of all subjects when smelling the control odour and the test fragrance sample, respectively), 
 	(v) Once step (iii) or (iv) is completed, submitting the group of subjects to an evaluation of feelings evoked by each odorant based on a declarative method (para 0093; at the end of the scanning session, subjects were offered the 4 stimuli again in the same block set-up in a randomized order and asked to rate them for intensity, hedonics and arousal); 
 	(vi) Rating and averaging the perceived intensity of at least two feeling descriptors reported by the group of subjects for each odorant based on said declarative method, wherein the feeling descriptors are not restricted to the affective dimension of valence (para 0024, 0064-0065, and 0093; the subjects were asked to rate the odour stimuli for intensity, hedonics and arousal; averaging the brain activity of all subjects when smelling the control odour and the test fragrance sample, respectively), 
 	(vii) Performing a statistical method using the descriptor rating scores obtained in step (vi) across the odorants to obtain a brain activation pattern associated to each descriptor (para 0024 and 0065-0068; contrasting the resulting averaged brain activities. This is typically done by subtracting the averaged brain activity of the `control group` from the averaged brain activity of the `test group`; Brain activity is measured by detecting brain signals; subtracting `control` signals from `measured` signals gives signals showing odour stimuli, which are then computed and transformed into a 3-dimensional map).
 	Regarding claim 2, the method according to claim 1, Warr further discloses wherein the statistical method in step (vii) is a parametric regression analysis (para 0024 and 0065-0068).
 	Regarding claim 3, the method according to claim 1, Warr further discloses wherein the method comprises a further step of preprocessing of MRI data before step (vii) and wherein the step of preprocessing comprises the following steps: 
 	(i) realignment of the MRI images to a reference scan (para 0095), 
 	(ii) mapping each coordinate of individual brains onto the corresponding coordinates of a standard brain template (para 0048 and 0095), and 
 	(iii) smoothing the images (para 0095).
 	Regarding claim 4, the method according to claim 1, Warr further discloses wherein the group of subjects is submitted to at least 5 odorants (para 0070).
 	Regarding claim 5, the method according to claim 1, Warr further discloses wherein feelings evoked by the at least two odorants are defined by at least 6 descriptor (para 0070; 4 descriptors per odour X 12 odours = 48 total descriptors).
 	Regarding claim 6, the method according to claim 5, Warr further discloses wherein the descriptors are chosen from the group consisting of sensory pleasure (SP), refreshing (RF), relaxation (RX), desire-sensuality (DE), pleasant feeling (PF), unpleasant feeling (UF), familiarity (F), hedonicity (H) and intensity (I) (para 0093).
 	Regarding claim 7, the method according to claim 1, Warr further discloses wherein each of the at least two odorants comprises a perfume in the form of a perfuming ingredient alone or in the form of a perfuming composition including a mixture of perfuming ingredients (para 0051-0052).
 	Regarding claim 9, the method according to claim 1, Warr further discloses wherein the group of subjects comprises at least 5 subjects (para 0088).
 	Regarding claim 10, the method according to claim 1, Warr further discloses wherein step (ii) is carried out by an olfactometer (para 0073).
 	Regarding claim 11, Warr discloses a method for generating a perfuming composition that elicits a specific odor-elicited feeling in a subject (para 0081-0086; a method for identifying fragrance samples which elicit a reward through the dopaminergic pathway), the method comprising the steps of: 
 	a. receiving, by at least one computer processor executing specific programmable instructions configured for the method, data comprising at least one specific odor-elicited feeling elicited by a perfuming raw ingredient from a plurality of perfuming raw ingredients (para 0081; identify fragrance samples which elicit a reward through the dopaminergic pathway); 
 	b. receiving, by the at least one computer processor, input data comprising a specific odor-elicited feeling from the subject (para 0084; screening at least one fragrance sample for its (their) ability to elicit a reward through the dopaminergic pathway); 
 	c. selecting, by the at least one computer processor, based in the input data, at least one perfuming raw material that elicits the specific odor-elicited feeling (para 0084; if the sample(s) is (are) identified to elicit a reward through the dopaminergic pathway); and 
 	d. formulating, based on the selection, by the at least one computer processor, the perfuming composition that elicits the specific odor-elicited feeling in the subject (para 0084; if the sample(s) is (are) identified to elicit a reward through the dopaminergic pathway, formulating said fragrance sample(s) into an accord or a fully formulated fragrance).
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 11 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 15, the method according to claim 1, Warr further discloses wherein the group of subjects is submitted to at least 10 odorants (para 0070).
 	Regarding claim 16, the method according to claim 1, Warr further discloses wherein feelings evoked by the at least two odorants are defined by at least 9 descriptors (para 0070; 4 descriptors per odour X 12 odours = 48 total descriptors).
 	Regarding claim 17, the method according to claim 1, Warr further discloses wherein the group of subjects comprises at least 10 subjects (para 0088).
 	Regarding claim 18, the method according to claim 1, Warr further discloses wherein the group of subjects comprises at least 15 subjects (para 0088).
 	Regarding claim 19, the consumer product of claim 13, Warr further discloses wherein the consumer product is in the form of a fine fragrance product, a laundry care product, a home care product, a body care product, a skin care product, an air care product, or a hygiene product (para 0042-0043 and 0086).
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 11 above, and it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Warr, US 2012/0220857 in view of Porcherot et al., “How do you feel when you smell this? Optimization of a verbal measurement of odor-elicited emotions”.
 	Regarding claim 8, the method according to claim 1, Warr does not explicitly disclose wherein the declarative method used in step (v) is GEOS (Geneva Emotional Odor Scale) as claimed.
 	However, Porcherot discloses the Geneva Emotion and Odor Scale (GEOS) was developed to measure the subjective affective experience (i.e., feeling) elicited by everyday odors (Abstract).
 	Therefore, taking the combined disclosures of Warr and Porcherot as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Geneva Emotion and Odor Scale (GEOS) was developed to measure the subjective affective experience (i.e., feeling) elicited by everyday odors as taught by Porcherot into the invention of Warr for the benefit of characterizing various product categories with the new questionnaire indicated that it is relevant to differentiate the feelings evoked by odors from fragranced and flavored products, which can be perceptually distinct or similar (Porcherot: Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Morris et al., US 8,239,000 discloses methods for evaluating the emotional response to stimuli.
 	McDaniel et al., US 2021/0256542 discloses methods and systems for assessing an emotional response of a subject or a group to a sensory stimulus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665